     Case 5:20-cv-01428-JFW-KS Document 7 Filed 09/15/20 Page 1 of 2 Page ID #:23




 1
 2                                                                                       JS-6
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT
 8                        CENTRAL DISTRICT OF CALIFORNIA
 9
     KAREN EDMON,                      ) NO. EDCV 20-1428-JFW (KS)
10                                     )
                     Plaintiff,
11                                     )
             v.                        )
12                                     ) ORDER AND JUDGMENT OF DISMISSAL
13   BENJERMINE SCHULER, et al,        )
                                       )
14                   Defendants.       )
     _________________________________ )
15
16
17          On July 16, 2020, Plaintiff, a California resident proceeding pro se, filed a complaint
18   (the “Complaint”) against the County of Riverside and others in connection with the death of
19   her daughter. (Dkt. No. 1.) It is wholly unclear from the Complaint and its attachments what
20   actions any defendant took that caused Plaintiff’s daughter’s death, and the Court cannot
21   determine the date or cause of Plaintiff’s daughter’s death or the number of, and legal basis
22   for, Plaintiff’s claims. (See generally id.) Accordingly, the Complaint is subject to dismissal
23   for failure to state a claim and comply with Rule 8 of the Federal Rules of Civil Procedure.
24   See McHenry v. Renne, 84 F.3d 1172, 1178 (9th Cir. 1996) (pleading violates Rule 8 if “one
25   cannot determine from the complaint who is being sued, for what relief, and on what theory”);
26   United States ex rel. Cafasso v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1059 (9th Cir.
27   2011) (a complaint violates Rule 8 if a defendant would have difficulty understanding and
28   responding to it).

                                                   1
     Case 5:20-cv-01428-JFW-KS Document 7 Filed 09/15/20 Page 2 of 2 Page ID #:24




 1
 2          Additionally, on July 20, 2020, the Court notified Plaintiff that she had failed to pay
 3   the filing fee and had not filed a request to proceed in forma pauperis. (Dkt. No. 4.) On
 4   August 10, 2020, after more than three weeks had passed and Plaintiff had not responded to
 5   the Court’s notification, the Court ordered Plaintiff to show cause, no later than August 24,
 6   2020, why the action should not be dismissed for failure to pay the filing fee or obtain
 7   authorization to proceed without prepayment of the fee. (Dkt. No. 6.)
 8
 9          More than two months have now passed since the Court issued its July 10, 2020
10   notification, and three weeks have passed since Plaintiff’s August 24, 2020 deadline for paying
11   the filing fee or filing a request to proceed without prepayment of the fee. To date, Plaintiff
12   has neither paid the filing fee nor requested to proceed in forma pauperis. In light of the
13   foregoing, IT IS HEREBY ORDERED AND ADJUDGED that this action is DISMISSED.
14
15   DATED:       September 15, 2020
16                                                      ________________________________
17                                                              JOHN F. WALTER
                                                        UNITED STATES DISTRICT JUDGE
18
19
20
     Presented by:
21
22
23
           KAREN L. STEVENSON
24   UNITED STATES MAGISTRATE JUDGE
25
26
27
28

                                                   2
